OFI=~CEOF~E     A’ITORNEY    OENEEALOFTEXAE
                              AUSTIN




lionorabloriiL. Shelton
County Auditor                                          .,
Johnson County
Cleburm,Texas

Dear-t
                 OplAlon Number o-4574
                 Rel Is Johnson County eligible
                     ror partlolpation in the
                     funda intheRoadBond
                     Assumption Aat,.under
                     the facte eubmStted?
        We are in receipt of your opinion requeet of recent
date and quota from rour letter as follora:
                                             :
        wHouse Bill N0.'-6~.Aotaof the First Called
     Seseion or the 47th Legislatum, page 2, chapter.
     2, Seotlon 1, reads,+ga*     a8 followsr, '.
                            ,"
        e @Aud itla hereby dstemlned that the further
     provisions of this,Abt oonetitute fair,   just and.
     equ$table oo.mpen!mtion,repamat,:and     reimburde-
     ment to aazld~oountieuand dofined dlstrlots and
     for their aid and aatilstauoeto the State in the
     oonstruotlon of State Highway8 and,for the ocn-
     Btruotion of no/d road8 rhioh are anolllar to
     but do not oonstitute a part of ea32-%&       of'
     State Highway8 and' ful.4 discharges the legally
     implied obllgatloua of the State to compensate,
     repay, aud reinrbureethe aggenolesof the State-
     ior expenaee incurred at the iustauoe and ~olicl-
     tatlon of the State, aa well ai for empsnses.lu-
     ourred for the benefit of the Stats, and fully
     dischargeethe &ate's legally implied obligation
.    to suoh cOutMef# and defined road diatricte to
     provide additional funds for the tither oouatruo-
     tion of roads not designated ae a part of the State
     Highway System.*
Honorable R. s. Sheltoni page @




        *From the rsadjmg of the foregoing It oeoure
     to ma that a county would be entitled to parti-
     oipation to th8 extent that it had expended Road
     Bond aimmy on roada Iead.%nginto State Highwayr.
     Joh~on.aouuty, from it8 County tid8 road bond8
     expended 11m of it8bondnoneyonroad818adlng
     lute designat8d State Highway8 but lt hs never
     roo8ivad any partloipatlon to the mount OS auoh
     moluy eqmadodr
        *To the OXteAt that auohmomy   that -   8X&?end8d
     on the88 Seeder or supply road8 56 it eligible SW
     partlolpation in the Road Bond Amumption Aatt m
     Deoember X8, 1941, aoting on the literalwording OS
     the Aat and not OA any oemned intention6 OS Thor
     I,egielature,I tiled a olaim dth the Board of County
     and Distrlat Road Indebtedrmar for partloipatlon and
     thus far they hav8 not aoted OA it s   myray.
        "1 uould ap~eclots your opinion a8 to the ellgi-
     bility 8-M ju&nsas of my olti for partiolpation.m

         Reply&~ to the rw8g0fng you al-8respeetiully advised
 that Johuson County ie not entitled to participation in the
 County and Road Distriot XLghmay l+uudLSorroad bond money ex-
 pended on th8 oonstrwtion OS r8ada leading into a desigxmted
 Stat8 Highway.: Buoh~roadLkre by th8 defialtion OOAt.¶iA8dIn *
 the Aot d88@mted   a6~~laterUroad8, and eligible obllgatlon8,
 as defined in Seotion 2 bf”the~Aot~abov8 reSsrr8d to, means
 obligationa the prooeeds oS,which uere'actually8xpended on
 deaigmted hlgh~ays,~pnd all road8 whiuh prior to Jmuary 2,
,lQU# had not beoame 8 part of th8 Syet8m of State deaigmted
 hlghmya are defined aa wlateral roads'.
        The.reSerenoe in Seotion 1 of House Bill #6, which you
quoted IA your lettsr, ln whloh it la stated that Rthe further
provlalons of this Aot oonstltute Sair,:,~Just
                                             and equitabJ.aoom-
petiation, ,repagrmentand reimbursementof said oountles and
defk!mErda& dirtrlets and for.their a&d and aaaletulce to the
.
.



    RonoMb&e   R. L. i%8%to0# pag8 M




    State in the construction of State Rlghwaym and for the.
    oonatruetion of aaid roads whioh are anolllary to but do
    not conatltute a part of said Ilytteai  of State Highways and
    Sully diachargeathe legally implied obligatlonm of the
    State, 8tO.e has l'8Sel'8AO8,tOthe prOVi8bA    oontained in
    chapter G,tith reference to the "Lateral Road Aeoount?,
    zvhida deala with the dietplbutlon OS the~mrplue~ remaining
    in eaid fun&after   the BoPrd hae paid off and dieoharged
    all eligible'obl%gation& 'You will note.that the Leglola-
    tUre has provided's method of dlatrlbuting this 13urplUs
    fund to the counties and road districta, and,has also de;
    temnlned how thla ~moneyshall be expended by the oouaties and
    road dlatricts; and a;aon&other'things,,Chapter 6 contains
    the Sollowing provision;
           9unds remaining 3.l1 the Lateral Road Fund of any
        oountg after the payment ,oS said right-of-way~obliga-
        tlons ahall be tieedby the hounty’.Sor paying the
        mturiUg principal,'intereet-and'alnklng:~fnad,~re-
        qUimment due py,the county in that:Slsoal year on
        bonds, warriuatsor:other e~ldenoes.oS~iadebtednesa~
        which were legally $ssued,by maoh.oo~ty or road
        districts prior to Jarmargi.2,:1939,.the proOe8ds of
        Which,Wm8 aottily expended'in the conatruot~on or
        tipl?OVeIU8AtOf lC+eral oO*!y, poads".
                                      i&ended tb di&charge what-
            Evidently the LeglPrlatuz+e
    ever legally tiplied o~ligatioz&oS:the.State~to oompensate
    the oowT&iss and road.districta :Sor~?anolllary~roads by the
    dlstributlon of this eurpl~s Sian&and authorizing tilecounti
    to apply a portion of same to the :payment of obligations out-
    standing, th8 proceeds of which wereuaod to construct lateral
    roada.

                                           very trU1y yours
                                       ATTORHJTXGRIiE3ALOF TRXAS



                                                       Assistant